Title: From Thomas Jefferson to D’Estaing, 13 March 1789
From: Jefferson, Thomas
To: Estaing, Charles Henri Théodat, Comte d’



Sir
Paris Mar. 13. 1789.

My friend Mr. Short, who is returning from Italy, expects to pass by Toulon, and wishes permission to see the docks and arsenals of that place. It is understood that this is not permitted without a special order. I therefore take the liberty of asking from you a letter to any person at Toulon who can procure this gratification for Mr. Short and also for Mr. Rutledge who is with him. They have both the honor of being too well known to you to be liable to any suspicions of making an ill use of this favor. If there be no indiscretion in what I have asked for these gentlemen, I will beg the favor of you to send me your letter which I will inclose to Mr. Short, to whom I shall write tomorrow or next day. I make this request with the more pleasure as it furnishes me an occasion of repeating to you the sentiments of esteem and respect with which I have the honor to be Sir Your most obedient & most humble servt.,

Th: Jefferson

